NOTICE OF ALLOWANCE

Reasons for Allowance
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:
The closest prior art of Hunter et al. (U.S. Publication No. 2009/0004047) discloses Hunter discloses a gas delivery system for delivering a flow of breathable gas along a flow path, comprising:
A blower assembly structured to generate a flow of breathing gas for delivery along the gas flow path (paragraphs 71 and 75-77; Figures 1-4), the blower assembly including an inlet manifold, an impeller assembly (170) structured to adjust a pressure and/or flow rate of the flow of breathing gas, and an outlet manifold (at numeral 174) structured to be coupled to a patient circuit (Figure 1; paragraph 65); and
A light system (140) structured to generate sanitizing light and deliver the sanitizing light to one or more internal surfaces of at least one of the inlet manifold, the impeller assembly (17), and the outlet manifold (at numeral 174) for sanitizing the one or more internal surfaces (paragraph 67);
Wherein the sanitizing light is UVc ultraviolet light (paragraph 68), and wherein the light system is an ultraviolet light system structured to generate the UVc ultraviolet light (paragraph 68).
Concerning independent claim 1, the instantly claimed invention is distinctly different from the closest prior art in that Hunter does not disclose that the light system includes a number of UVc LEDs for generating the UVc ultraviolet light coupled to a c LEDs are structured to generate the UVc ultraviolet light and pass the UVc ultraviolet light through the elongated light pipes to deliver the UVc ultraviolet light to the one or more internal surfaces of at least one of the inlet manifold, the impeller assembly, and the outlet manifold.
Regarding independent claim 8, the instantly claimed invention is distinctly different from the closest prior art in that the reference of Hunter does not disclose that one of the at least inlet manifold, the impeller assembly, and the outlet manifold is made of a material that is transparent to UVc light such that the delivering of the light includes passing the light through the at least one of the inlet manifold, the impeller assembly and the outlet manifold made of the material that is transparent to UVc light.
With respect to independent claim 15, the instantly claimed invention is distinctly different from the closest prior art in that Hunter does not disclose that the ultraviolet light system structured to generate UVc light includes a first number of UVc LEDs embedded within a portion of at least one of the inlet manifold, the impeller assembly, and the outlet manifold of the blower assembly, and a second number of the UVc LEDs and a number of light transmitting members extending through one or more portions of the blower assembly such that each of the light transmitting members is coupled to a corresponding one of the second number of UVc LEDs.
As such, independent claims 1, 8 & 15, and the claims that depend therefrom, are allowable over the closest prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709.  The examiner can normally be reached on Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KEVIN JOYNER/Primary Examiner, Art Unit 1799